DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4, 6, 11-25 are pending. Claims 1, 4, 6, 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-20, 24, 25, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 11-20, 24, 25 are directed to the invention(s) of a method of making/preparing and method of using oxalate decarboxylase and require all the limitations of an allowable product claim.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement containing groups I-III as set forth in the Office action mailed on 5/4/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 4 is objected to because of the following informalities:  “Kin” should be amended to “Km”.  Appropriate correction is required.
Claims 12 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 and 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 16 is objected to because of the following informalities:  for consistency, it is suggested that applicants amend the claim to read “The method of claim 11,…” .  Appropriate correction is required.
Claim 18, 19 and 20 are objected to because of the following informalities:  applicants use of the ~ in the claims is improper, i.e. 5~20%, .5~1 pH should be 5-20% and 0.5-1 pH. There are multiple occurrences of the use of the  ~ in steps 1),2),3) of claim 19.  
Claims 19 and 20 are also objected to because there is a (.) after 28°C in step 2).  Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 24 and 25 rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20, 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 24, 25 provides for the use a biological fermentation technology and for the use of oxalate decarboxylase but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending 
In claim 11, it is unclear what is meant by “produced by adopting acid induced expression”. 
Claim 12 recites the limitation "the strains" in claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pH value of the fermentation broth…and the acid for adjust the pH" in claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the added substances" in claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the period of induced enzyme production" in claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "wherein, the fermenter for production” in claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "wherein, the mycelia are grown” and “the fermentation broth and the mycelia” in claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recite the limitation "for scaling up the amount of the seed culture of mycelium” in step 1).  There is insufficient antecedent basis for this limitation in the claim. In addition this limitation is confusing as it is not clear if the seed culture medium is for culturing Agrocybe to obtain mycelium or if applicant is using the terms mycelium 
Claim 20 is also indefinite in that the claim recites culturing fungus strains in a seed culture medium; “for scaling up the amount of the seed culture”. It appears this limitation is an incomplete sentence. Next, applicants crush mycelium pellets although it is not clear how applicant obtained the mycelium pellets. Perhaps applicants are culturing the fungus strains to obtain mycelium or pellets, however the claimed method steps do not indicate such.  Applicant claim crushing the pellets, yet next transferring the pellets and culturing pellets. How are the pellets transferred and cultured if they have first been crushed? 
In addition step 1) includes “transferring the mycelium pellets…with the inoculation amount of 10-30%...flask loading volume is 20-30%”. It is not clear what an amount of 10-30% or flask volume of 20-30% refers to. 
Step 2) claims inoculating the seed solution mycelium pellets crushed mechanically to a mechanical stirring or air-lifting fermenter with the inoculation amount of 10° 4-30% for fermentation culture… culturing the mycelium pellets at 23~28° C for 3-5 days after inoculation in the mycelium growth stage, and controlling the size of the mycelium pellets to less than 1 mm, preferably less than 500 um. This step is unclear for many reasons. The previous steps already claim crushing the pellets, yet step 2 continues to culture pellets and control the size of the pellets. It is not clear what 10° 4-30% for fermentation culture is referring to. 

The term “namely” in the claims 19 and 20 step 4) is indefinite.  It is not clear if the limitations following the term are part of the invention, i.e. enzyme powder and edible fungus powder containing oxalate decarboxylase. The use of the term “namely” is indefinite language like “for example”, “or the like” or “such as”. See MPEP 2173.05(d)

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps of biological fermentation and acid induced expression method steps.
Allowable Subject Matter
Claims 1, 4, 6, 21-23 are allowable. Claims 4, 12, 13, 16, 18-20 are objected to for reasons stated above. Claims 11-20, 24, 25 are rejected for reasons indicated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632